DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 3/1/2021 are as follows:
	Claims 1, 3-6, 8-10, 21-26 are amended,
	Claims 2, 7, 11-20 are canceled,
	Claims 27-32 are new,
	Claims 1, 3-6, 8-10, and 21-32 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-5, 9, 21-24, 26, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kun (U.S. Patent No. 3,528,496) in view of Terai et al. (U.S. Patent No. 4,203,490, “Terai”).

Regarding Claim 1, Kun discloses a heat exchanger assembly (fig 1) comprising: 
a first bar plate (15); 
a second bar plate (13); 


    PNG
    media_image1.png
    434
    444
    media_image1.png
    Greyscale

However, Kun does not explicitly disclose wherein the first tab is configured to be received in a respective cooperative slot of the first bar plate, each individual discrete fin, of the plurality of individual discrete fins, having a respective first fillet on a respective first side of each Individual discrete fin and a respective second fillet on a respective second side of each individual discrete fin, the respective first tab of each individual discrete fin disposed between the respective first fillet and the respective second fillet of each individual discrete fin. Terai, however, discloses a heat exchanger (fig 2) wherein a fin has a tab (see annotated fig 2 below) that is configured to be received in a respective cooperative slot of the first bar plate (2, 3), 

    PNG
    media_image2.png
    495
    610
    media_image2.png
    Greyscale

Regarding Claim 3, the combination of Kun and Terai discloses all previous claim limitations. Kun, as modified, further discloses wherein each individual discrete fin (11, Kun), of the plurality of individual discrete fins, has a respective second end with a respective second tab 

Regarding Claim 4, the combination of Kun and Terai discloses all previous claim limitations. Kun, as modified, further discloses wherein each individual discrete fin (11, Kun), of the plurality of individual discrete tins, has a respective third fillet on the respective first side of each individual discrete fin and a respective fourth fillet on the respective second side of each individual discrete fin (such as taught by Terai, see annotated fig 2 below).

    PNG
    media_image3.png
    495
    610
    media_image3.png
    Greyscale

Regarding Claim 5, the combination of Kun and Terai discloses all previous claim limitations. Kun, as modified, further discloses wherein the respective second tab (see annotated fig 2 above, Terai) of each Individual discrete fin (11, Kun) is disposed between the respective 

Regarding Claim 9, the combination of Kun and Terai discloses all previous claim limitations. Kun, as modified, further discloses wherein each fillet (4, Terai) comprises a concave cross-section (fig 2, Terai).


Regarding Claim 21, Kun discloses an Individual discrete fin (11) for a bar plate heat exchanger assembly (fig 1), the individual discrete fin comprising: 
a first end (see annotated fig 1 below).

    PNG
    media_image4.png
    434
    444
    media_image4.png
    Greyscale



    PNG
    media_image2.png
    495
    610
    media_image2.png
    Greyscale


Regarding Claim 22, Kun discloses a heat exchanger assembly (fig 1) comprising:
a first bar plate (15);
a second bar plate (13);
a plurality of individual discrete fins (11), each individual discrete fin comprising: 
a respective first end and a respective second end (see annotated fig 1 below);
a respective first tab and a respective second tab (see annotated fig 1 below);

    PNG
    media_image5.png
    434
    444
    media_image5.png
    Greyscale


However, Kun does not explicitly disclose a respective first fillet at the respective first end and disposed on a respective first side of each individual discrete fin;
a respective second fillet at the respective first end and disposed on a respective second side of each individual discrete fin; 
a respective third fillet say the respective second end and disposed on the respective first side of each individual discrete fin; 
a respective fourth fillet at the respective second end and disposed on the respective second, side of each individual discrete fin; 

a respective second tab disposed at the respective second end between the respective third fillet and the respective fourth fillet of each individual discrete fin, and configured to be received by a respective cooperative slot of the second bar plate.
Terai, however, discloses a heat exchanger (fig 2) wherein a fin has a tab (see annotated fig 2 below) that is configured to be received in a respective cooperative slot of the first bar plate (2, 3), having a respective first fillet (4, see annotated fig 2 below) on a respective first side of each individual discrete fin and a respective second fillet (4, see annotated fig 2 below) on a respective second side of the fin, the tab of the fin disposed between the respective first fillet and the respective second fillet of the fin (fig 2). Terai teaches that this bonding method inhibits corrosion (col 1, lines 44-60). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kun to have the tabs of the fins attached to the first and second bar plates such as taught by Terai in order to inhibit corrosion and thus increase the life of the device. This would result in the first end having the first and second fillet as well as the first tab and first slot and the second end having the third and fourth fillets as well as the second tab and the second slot. 



    PNG
    media_image6.png
    495
    610
    media_image6.png
    Greyscale


Regarding Claim 23, the combination of Kun and Terai discloses all previous claim limitations. Kun, as modified, further discloses wherein the respective first tab is disposed equidistantly between the respective first fillet and the respective second fillet of each individual discrete fin (such as shown above in annotated fig 2, Terai).   

Regarding Claim 24, the combination of Kun and Terai discloses all previous claim limitations. Kun, as modified, further discloses wherein the respective second tab is disposed equidistantly between the respective third fillet and the fourth second fillet of each individual discrete fin (such as shown above in annotated fig 2, Terai).  

Regarding Claim 26, the combination of Kun and Terai discloses all previous claim limitations. Kun, as modified, further discloses wherein each of the first, second, third, and fourth fillets (4, Terai) comprise a concave cross-section (fig 2, Terai).

Regarding Claim 29, the combination of Kun and Terai discloses all previous claim limitations. Kun, as modified, further discloses a second end (see annotated fig 1 below, Kun);
a third fillet at the second end and disposed on the first side of the individual discrete fin (see annotated fig 2 below, Terai); 
a fourth fillet at the second end and disposed on the second side of the individual discrete fin (see annotated fig 2 below, Terai); and
a second tab disposed at the second end between the third fillet and the fourth fillet (see annotated fig 2 below, Terai), and
configured to be received by a cooperative slot of a second bar plate of the bar plate heat exchanger assembly (see annotated fig 2 below, Terai).

    PNG
    media_image7.png
    434
    444
    media_image7.png
    Greyscale


    PNG
    media_image6.png
    495
    610
    media_image6.png
    Greyscale

Regarding Claim 32, the combination of Kun and Terai discloses all previous claim limitations. Kun, as modified, further discloses wherein each fillet (4, Terai) comprises a concave cross-section (fig 2, Terai).

5.	Claims 6, 8, 10, 25, 27, 28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kun and Terai as applied to claims 5, 22, and 29 above, and further in view of Sakamoto et al. (Japanese Patent Publication JPS5523889A, “Sakamoto”).

Regarding Claim 6, the combination of Kun and Terai discloses all previous claim limitations. However, they do not explicitly disclose wherein each individual discrete fin, of the plurality of individual discrete fins, extends diagonally from the respective first end to the respective second end. Sakamoto, however, discloses a heat exchanger (fig 6) wherein each individual discrete fin (8), of a plurality of individual discrete fins, extends diagonally from a respective first end to a respective second end (fig 6). Sakamoto teaches this as alterative to having the fins extend vertically from the first end and second end (see fig 5). Therefore, when there are a finite number of identified, predictable solutions, i.e. having the fins extend diagonally or vertically, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. having the fin exchange heat with a fluid, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Thus it would have been obvious to a person of ordinary skill in the art 

Regarding Claim 8, the combination of Kun, Terai, and Sakamoto discloses all previous claim limitations. Kun further discloses wherein each respective first tab is perpendicular relative to a longitudinal axis of the first bar plate (15, see annotated fig 1 below, Kun).

    PNG
    media_image8.png
    455
    531
    media_image8.png
    Greyscale

Regarding Claim 10, the combination of Kun, Terai, and Sakamoto discloses all previous claim limitations. Kun, as modified, further discloses wherein each individual discrete fin (11, Kun), of the plurality of individual discrete fins, are soldered to the first bar plate (15, Kun) and second bar plate (13, Kun, such as taught by Terai, see col 2, lines 57-52).


Regarding Claim 25, the combination of Kun and Terai discloses all previous claim limitations. However, they do not explicitly disclose wherein the respective cooperative slot of the first bar plate is laterally offset from the respective cooperative slot of the second bar plate relative to a longitudinal axis of the heat exchanger assembly. Sakamoto, however, discloses a heat exchanger (fig 6) wherein a first end of fin is laterally offset from a second end of the fin relative to a longitudinal axis of the heat exchanger assembly (see annotated fig 6 below). Sakamoto, however, discloses a heat exchanger (fig 6) wherein each individual discrete fin (8), of a plurality of individual discrete fins, extends diagonally from a respective first end to a respective second end (fig 6). Sakamoto teaches this as alterative to having the fins extend vertically from the first end and second end (see fig 5). Therefore, when there are a finite number of identified, predictable solutions, i.e. having the fins extend diagonally or vertically, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. having the fin exchange heat with a fluid, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kun to have the fins extend diagonally from the first end to the second end. This would result in the slot of the bar plate being offset to the slot of the second bar plate. 


    PNG
    media_image9.png
    448
    619
    media_image9.png
    Greyscale

Regarding Claim 27, the combination of Kun and Terai discloses all previous claim limitations. the combination of Kun and Terai discloses all previous claim limitations. However, they do not explicitly disclose wherein each individual discrete fin, of the plurality of individual discrete fins, extends diagonally from the respective first end to the respective second end. Sakamoto, however, discloses a heat exchanger (fig 6) wherein each individual discrete fin (8), of a plurality of individual discrete fins, extends diagonally from a respective first end to a respective second end (fig 6). Sakamoto teaches this as alterative to having the fins extend vertically from the first end and second end (see fig 5). Therefore, when there are a finite number of identified, predictable solutions, i.e. having the fins extend diagonally or vertically, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. having the fin exchange heat with a fluid, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact 

Regarding Claim 28, the combination of Kun, Terai, and Sakamoto discloses all previous claim limitations. Kun, as modified, further discloses wherein the respective first tab of each individual discrete fin is perpendicular relative to a longitudinal axis of the first bar plate (such as shown below in annotated fig 1 below, Kun) and the respective second tab of each individual discrete fin is perpendicular relative to a longitudinal axis of the second bar plate (as it would the same as the first tab).

    PNG
    media_image8.png
    455
    531
    media_image8.png
    Greyscale

Regarding Claim 30, the combination of Kun and Terai discloses all previous claim limitations. However, they do not explicitly disclose wherein the individual discrete fins extends diagonally from the first end to the second end. Sakamoto, however, discloses a heat exchanger (fig 6) wherein each individual discrete fin (8), of a plurality of individual discrete fins, extends diagonally from a respective first end to a respective second end (fig 6). Sakamoto teaches this as alterative to having the fins extend vertically from the first end and second end (see fig 5). Therefore, when there are a finite number of identified, predictable solutions, i.e. having the fins extend diagonally or vertically, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. having the fin exchange heat with a fluid, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it 


Regarding Claim 31, the combination of Kun, Terai, and Sakamoto discloses all previous claim limitations. Kun, as modified, further discloses wherein the first tab and the second tab extend from the first end and the second end, respectively, in a direction different (they extend in a direction parallel to the bar plates such as shown below in annotated fig 1 below, Kun) from the diagonal direction (such as taught by Sakamoto, see annotated fig 6 below) that the discrete fin extends from the first end to the second end.

    PNG
    media_image10.png
    434
    444
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    448
    619
    media_image11.png
    Greyscale


Response to Arguments
6.	Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 8-11) that neither Wintersteen nor Andreas teaches providing a plurality of individual discrete fins with tab and fillet as recited in the amended. Rather, they teach corrugated fins which are not individual or discrete. However, these reference are no longer being relied upon in the rejection. Rather, newly cited Kun is now being relied upon to teach individual discrete fins. 
Applicant argues (page 12) that it is unclear how the combination of Wintersteen and Andeas would improve the connection between the fins and conduits as stated in the rejection. The Examiner respectfully disagree; Andreas teaches that cited tabs allows for a connection via clinching and thus would add additional strength between connection of the fins and the conduits if add to Wintersteen. 
Applicant argues (pages 12-14) that even if Wintersteen and Andeas were to combined this would not result in the alleged tab being disposed between a first fillet and a second fillet, rather the alleged tabs would be located between fins on the fin sheet. The Examiner respectfully disagrees; adding tabs to the location shown below in annotated fig 2 of Wintersteen would result in the tab being located between a first tab and a second fillet. Further these reference are no longer being relied upon in the rejection, rather newly cited Kun and Terai are now being relied upon to teach these limitations. 


    PNG
    media_image12.png
    294
    586
    media_image12.png
    Greyscale

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763                                                                                                                                                                                                        




1